Citation Nr: 1521609	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  13-19 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether the reduction in the disability evaluation for residuals, adenocarcinoma of the prostate from 100 percent to 40 percent was proper, to include entitlement to an evaluation in excess of 40 percent.  

2.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Donald G. Fernstrom, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to October 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In the March 2013 rating decision, the 100 percent evaluation for the Veteran's residuals, adenocarcinoma of the prostate was reduced to 40 percent effective June 1, 2013.  The decision also noted that the Veteran's disability did not warrant an evaluation in excess of 40 percent.  

In April 2015, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file. 

Following the April 2015 hearing, the Veteran submitted additional evidence with a waiver of initial Agency of Original Jurisdiction (AOJ) review in accordance with 38 C.F.R. § 20.1304 (2014).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The Veteran reported that he cannot work due to his service-connected disability.  While a claim of entitlement to a TDIU was denied by an April 2014 rating decision issued during the pendency of the appeal, the issue of entitlement to a TDIU is considered as part of the claim for an increased rating.  As such, the Board recognizes the issue as being on appeal and listed as an issue on the title page of this decision.

The issue of entitlement to service connection for kidney disease was raised by the record during the April 2015 hearing.  The issue has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over the issue and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

Regrettably, the Board must remand the Veteran's case for additional development.  During his Travel Board hearing, the Veteran reported that he only received private medical treatment for his service-connected residuals, adenocarcinoma of the prostate.  However, the January 2014 and February 2015 VA prostate cancer examination reports show that the examiners reviewed records that were not included in the claims file.  Specifically, the January 2014 VA examiner noted review of "VA labs, vital signs, and provider notes in CPRS and Vista Web."  The February 2015 VA examiner noted review of VA treatment records and civilian medical records and noted "significant diagnostic test findings and/or results" as a January 6, 2015 PSA finding of "< 0.1 ng/ml."  The cited PSA finding is not associated with the claims file.  VA medical treatment records were not requested or otherwise associated with the claims file or electronic file.  Without the ability to review the cited findings by the February 2015 VA examiner, the Board cannot properly adjudicate the Veteran's claim.  As a result, the Veteran's claim must be remanded to obtain all VA medical treatment records.  

The issue of entitlement to a TDIU is inextricably intertwined with the issue that is the subject of this remand.  As such, appellate adjudication of the TDIU issue is deferred pending completion of the action requested below.  As action must be deferred, the Board finds that the Veteran should be afforded another opportunity to complete a TDIU application.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA medical treatment records pertaining to the Veteran, to include any January 2015 lab results.  

2.  Send the Veteran a notice letter and application with respect to the TDIU issue.  

3.  After the above development has been completed, readjudicate the issues on appeal.  If any benefit sought remains denied, furnish the Veteran and his attorney a Supplemental Statement of the Case and an appropriate amount of time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).














	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







